      Case 5:19-cv-00236-DPM Document 57 Filed 04/30/21 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

TOMMY RADFORD
ADC #89900                                                  PLAINTIFF

v.                      No. 5:19-cv-236-DPM

AUDREA CULCLAGER, Warden,
Maximum Security Unit; RICHARD
TODD BALL, Assistant Warden, Maximum
Security Unit; SANDRA JEFFERSON,
Commissary Supervisor, Maximum Security
Unit; DEANNE JACKSON, Classification
Supervisor, Maximum Security Unit;
FORD, Major, Maximum Security Unit;
and SHANE OMELLIA, CO-1                                 DEFENDANTS

                             JUDGMENT
     Radford’s complaint is dismissed with prejudice.


                                 ________________________
                                 D.P. Marshall Jr.
                                 United States District Judge

                                 30 April 2021
